Case 2:17-cv-11910-MAG-DRG ECF No. 468 filed 10/26/18   PageID.12766   Page 1 of 11



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  USAMA J. HAMAMA, et al.,
  Petitioners and Plaintiffs,            Case No. 17-cv-11910

  v.                                     Hon. Mark A. Goldsmith
                                         Mag. David R. Grand
  REBECCA ADDUCCI, et al.,
  Respondents and Defendants.            Class Action


            PETITIONERS/PLAINTIFFS’ REPLY IN SUPPORT OF
                      MOTION FOR SANCTIONS
Case 2:17-cv-11910-MAG-DRG ECF No. 468 filed 10/26/18        PageID.12767    Page 2 of 11



  I.    Respondents Cannot Explain Away Their Misstatements And Omissions.
        Respondents’ brief is right about one thing: context matters. That is why Pet-

  itioners provided a detailed chronology (and are supplementing it to include new

  developments) so that the Court has the full history in one place. That chronology

  proves that Respondents provided false statements on July 20, Nov. 30, and Dec.

  22, 2017, knowing then they were untrue, and that their factual presentation

  throughout has been a “mosaic of half-truths, inconsistencies, mischaracterizations,

  exaggerations, omissions, evasions, and failures to correct known misimpressions

  created by their own conduct that, in their totality, evince lack of candor to the

  court and disrespect for the judicial process.” Six v. Generations Fed. Credit

  Union, 891 F.3d 508, 511 (4th Cir. 2018).

        The U.S.-Iraq “Agreement”: Respondents claim they were truthful when

  telling this Court that there was an agreement between Iraq and the U.S. for repat-

  riation of all Iraqis with final removal orders. Respondents point to a March 2017

  cable as proof of an “agreement.” Yet they admit the cable only lays out “the initial

  steps … to commence the return of over 1,400 Iraqi nationals.” Schultz Decl.1, Ex.

  1 at ICE-0271130. Indeed, Respondents acknowledge that when this action comm-

  enced, the “agreement…was at an embryonic stage.” ECF 410-4, PgID 9700.

  1
   Unless otherwise noted, references to the Schultz and Bernacke declarations are to
  Exhibits A and B (and exhibits referenced therein), respectively, to Respondents’
  Opposition to the Motion for Sanctions (ECF 410-4 and 417).


                                           2
Case 2:17-cv-11910-MAG-DRG ECF No. 468 filed 10/26/18        PageID.12768    Page 3 of 11



  “Agreement” connotes a definite understanding with definite terms; to refer to an

  “agreement” as “embryonic” indicates the looseness with which Respondents used

  the first term. In fact, the cable is not an “agreement,” but rather a summary of the

  state of play in March 2017. ICE was optimistic back then, which is after all why

  ICE planned for planeloads of deportees. But by the time the government sub-

  mitted declarations, flights had been cancelled, travel documents denied, and visa

  sanctions proposed—all of which show there was no “agreement” to begin with.

        Iraq’s Willingness to Repatriate “All” Iraqis: Petitioners have pointed to vol-

  uminous evidence that there was not a firm agreement in 2017 to accept all Iraqis.

  The government’s page-and-a-half of “facts” on this issue show that Iraq continued

  even during 2018 to insist that returnees sign a form attesting that they were

  returning voluntarily—leading to repeated disputes with ICE.2 ECF 410-4, PgID

  9719-20. For purposes of assessing Respondents’ truthfulness, what matters is that

  these extensive discussions and negotiations occurred, in 2018, precisely because

  Iraq never agreed in 2017—when the declarations were submitted—to accept

  forced repatriations. Moreover, Respondents do not even attempt to rebut the

  evidence that Iraq repeatedly emphasized its unwillingness to take certain
        2
           According to Respondents’ current declarations, this issue was not resolved
  until “it was communicated…on July 2, 2018…that Iraq would issue travel
  documents to all individuals it determines are Iraqi nationals, regardless of whether
  they are returning voluntarily.” Schultz Decl. ¶45; Bernacke Decl. ¶17. But those
  declarations contradict Schultz and Bernacke’s less scripted deposition testimony
  that Iraq on that date had made no such commitment. Chron. ¶¶ 50-51, ECF 376-2.


                                           3
Case 2:17-cv-11910-MAG-DRG ECF No. 468 filed 10/26/18        PageID.12769    Page 4 of 11



  returnees—including non-criminal immigration violators and asylum seekers—and

  Respondents continued to claim Iraq would take all repatriates. Indeed, when

  Respondents finally answered the most recent set of interrogatories, they

  confirmed that in June 2017 they understood that Iraq would not accept immi-

  gration violators, and in December 2017 that Iraq would have difficulty accepting

  individuals with failed asylum claims. Ex. A at ¶ 1a, Interrogatory Responses.

  Where were these caveats before Petitioners found out the true facts via discovery?

        Visa Sanctions: Confronted with the fact that Mr. Schultz swore on July 20,

  2017 that Iraq had agreed to timely returns, ECF 81-4, ¶5, but that an internal ICE

  memo a day earlier recommended visa sanctions, the government’s response is

  disingenuous. Respondents paint the documents “as part of an exercise to be

  prepared to deal with ‘recalcitrant’ countries,” and say Iraq “happened to be one of

  the 27 countries that fell into [the recalcitrant] category at that time.” ECF 410-4,

  PgID 9717 (original emphasis).3 Respondents’ revisionist story strains credulity.

  Nor do the government’s misstatements about Iraq become true because the

  government ultimately decided not to sanction Iraq (but instead chose to sanction

  Cambodia, Eritrea, Guinea, and Sierra Leone, presumably also part of the

  “exercise,” Schultz Decl. ¶36). The sanction recommendation, which was prepared
        3
          Although it is Respondents who emphasize “at that time,” the phrase is
  hardly helpful to their cause. “That time” was the day before Mr. Schultz swore to
  this Court that “Iraq has agreed, using charter flights, to the timely return of
  nationals that are subject to final orders of removal.” ECF 81-4, PgID 2006, ¶5.


                                           4
Case 2:17-cv-11910-MAG-DRG ECF No. 468 filed 10/26/18         PageID.12770    Page 5 of 11



  by ICE staff performing their official duties and provided to Mr. Schultz the same

  day he signed his declaration, ECF 376-37, ICE 0271028, contains factual

  statements regarding U.S.-Iraqi relations at that time, including:

     • “ICE considers Iraq to be among the most recalcitrant countries.”
     • “ICE believes it has exhausted all means at its disposal to secure cooperation.”

  ECF 376-2, ¶24.a; ECF 376-26, ICE 0297770-72. These statements directly

  contradict those made to this Court.

        Denial of Travel Documents: Even though on June 7, 2017, Iraq issued a

  blanket denial for 24 repatriation requests, noting that “the applicant…should ex-

  press orally and in writing his willingness to be returned to Iraq voluntarily in ord-

  er to be issued a travel document,” ECF 376-2, ¶20.h, Respondents still claim that

  their statements that Iraq would take back all its nationals were true. The denials,

  the government says, are irrelevant because they are unrelated to the hundreds of

  requests made after the March “agreement.” ECF 410-4, PgID 9711. That is false.

  The May 2017 request to Baghdad included every one of the 24 individuals for

  whom travel documents were denied in June.4 Schlanger Decl. ¶21, ECF 376-62,

  PgID 8716.

        The June and July Flight Cancellations: Mr. Bernacke swore that “[a]s a

        4
          Those May requests covered only 17% of those with final orders
  (240/1400); if the blanket denials were truly unrelated to those requests, some of
  those denied individuals—presumably even a majority—would not have been on
  the summer 2017 presentation list.


                                            5
Case 2:17-cv-11910-MAG-DRG ECF No. 468 filed 10/26/18       PageID.12771    Page 6 of 11



  result of the injunction...ICE cancelled the June 2017 charter flight.” Bernacke

  Decl. ¶8, ECF 184-2, PgID 5072. The documents show the opposite—the June

  flight was cancelled because Iraq refused to accept it. ECF 410, Ex. 26 at ICE-

  0270496. The July flight was cancelled on July 12 because neither of two

  conditions—Iraq’s agreement to proceed and lifting of the TRO—had been met.

  See id., Ex. 20 at ICE-0268963. Respondents argue that “context”—documents

  showing they tried without success to convince Iraq to issue the necessary travel

  documents and accept these flights—somehow absolves them of responsibility for

  the misstatements. ECF 410-4, PgID 9714. This context does not render the

  misstatements any less false. But it does again undercut the claim of an agreement:

  Iraq’s refusal to accept flights or issue travel documents in June and July 2017

  shows that there was no agreement.

        Manifest-Only Flights: Respondents concede the falsity of Mr. Bernacke’s

  claim that Iraq would accept flights based on manifests, without travel documents.5

  ECF 410-4, PgID 9701. But, they say, this caused no harm because it hardly matt-
        5
            Respondents argue that Mr. Bernacke’s misstatements were innocent,
  based on Mr. Schultz’s speculation about why Mr. Bernacke made the errors. ECF
  410-4, PgID 9701; Schultz Decl. ¶38. But Mr. Schultz saw the declaration
  immediately after it was filed. Ex. B, ICE-0296035. He did nothing to correct the
  record. The Bernacke’s declaration says he “reviewed briefing documents” to
  inform himself of the facts. Bernacke Decl. ¶5. The cited document (Ex. 26 at ICE-
  0270496) says that the June flight was cancelled before the issuance of the TRO,
  directly contrary to what Mr. Bernacke swore. ECF 184-2, PgID 5072, ¶8. Finally,
  the March cable that the government claims evidences the repatriation agreement
  calls for travel documents, not manifests. (Schultz Decl., Ex. 1 at ICE-0271131.)


                                          6
Case 2:17-cv-11910-MAG-DRG ECF No. 468 filed 10/26/18          PageID.12772   Page 7 of 11



  ers whether someone flew under travel documents or a manifest. Bernacke Decl.

  ¶7. This misrepresentation was material because the government made it so. When

  Petitioners argued that travel documents were necessary under Rosales-Garcia v.

  Holland, 322 F.3d 386 (6th Cir. 2003), the government highlighted Iraq’s alleged

  willingness the accept manifests, thereby freeing ICE from the “labor-intensive,

  expensive, and time-consuming [travel document] process...” ECF 184-2, PgID

  5072, ¶9. The Court found it significant that although “very few travel documents

  have actually been provided,” “large-scale removals can be arranged via charter

  flight, without the need for travel documents.” ECF 191, PgID 5331-32.

        In sum, the government presented sworn testimony that it had an uncond-

  itional agreement with Iraq for the return of all Iraqis with final orders that would

  have been implemented but for this court’s orders, which supposedly stopped

  planes set to go. None of this was true, as the government’s own documents prove.

  II.   Respondents’ Other Legal Arguments Provide No Valid Reasons To
        Deny The Motion.
        Respondents identify three reasons to deny sanctions besides their assertions

  that they did not misrepresent facts. None are persuasive.

        First, Respondents assert Petitioners would not have prevailed on their Zad-

  vydas claim even if the challenged evidence was not submitted. ECF 410-4, PgID

  9702. Petitioners disagree—but in any event, this is not the standard. Only the

  Court knows what it would have done had it known the truth. More relevant is


                                           7
Case 2:17-cv-11910-MAG-DRG ECF No. 468 filed 10/26/18      PageID.12773    Page 8 of 11



  whether the misstatements and omissions were material. They were. Zadvydas

  establishes a burden-shifting regime. Because Petitioners had been in custody for

  six months and because they established that the government had at best provided

  “vague representations” about a repatriation agreement, ECF 191, PgID 5331, the

  burden was on the government to establish a significant likelihood of removal. As

  the government concedes, the only evidence it provided were the assertions of

  Messrs. Schultz and Bernacke, ECF410-4, PgID 9706—assertions “about issues

  that are central to the truth-finding process” in this case. Almeciga v. Ctr. for

  Investigative Reporting, Inc., 185 F.Supp.3d 401, 427 (S.D.N.Y. 2016).

        Second, Respondents argue that the detainees were not harmed by their fail-

  ure to win the Zadvydas claim because they received bond hearings. ECF 410-4,

  PgID 9703. But release under Zadvydas is independent of release on bond under

  this Court’s order. A failure to secure one does not affect the other. To the

  contrary, precisely because they could not secure bond, the remaining detainees

  have been the persons to suffer most from the government’s misconduct.

        Finally, Respondents suggest that some other procedure, allowing them a

  chance to remedy misstatements, should have been followed. Id. They identify no

  particular rule, and provide no authority for the argument. Withdrawal of the

  offending pleadings would not, in any event, have remedied the harm. Petitioners

  would still languish in captivity.



                                          8
Case 2:17-cv-11910-MAG-DRG ECF No. 468 filed 10/26/18       PageID.12774   Page 9 of 11



  Respectfully submitted,

  Michael J. Steinberg (P43085)               Judy Rabinovitz (NY Bar JR-1214)
  Bonsitu A. Kitaba (P78822)                  Lee Gelernt (NY Bar LG-8511)
  Miriam J. Aukerman (P63165)                 ACLU FOUNDATION IMIGRANTS’
  ACLU FUND OF MICHIGAN                       RIGHTS PROJECT
  2966 Woodward Avenue                        125 Broad Street, 18th Floor
  Detroit, Michigan 48201                     New York, NY 10004
  (313) 578-6814                              (212) 549-2618
  msteinberg@aclumich.org                     jrabinovitz@aclu.org

  /s/Kimberly L. Scott                        Margo Schlanger (P82345)
  Kimberly L. Scott (P69706)                  Cooperating Attorney, ACLU Fund
  Wendolyn W. Richards (P67776)                of Michigan
  Cooperating Attorneys, ACLU Fund            625 South State Street
    of Michigan                               Ann Arbor, Michigan 48109
  MILLER, CANFIELD, PADDOCK                   734-615-2618
   & STONE, PLC                               margo.schlanger@gmail.com
  101 N. Main St., 7th Floor
  Ann Arbor, MI 48104                         Susan E. Reed (P66950)
  (734) 668-7696                              MICHIGAN IMMIGRANT RIGHTS
  scott@millercanfield.com                     CENTER
                                              3030 S. 9th St. Suite 1B
  Nora Youkhana (P80067)                      Kalamazoo, MI 49009
  Nadine Yousif (P80421)                      (269) 492-7196, Ext. 535
  Cooperating Attorneys, ACLU Fund            Susanree@michiganimmigrant.org
   of Michigan
  CODE LEGAL AID INC.                   Lara Finkbeiner (NY Bar 5197165)
   27321 Hampden St.                    Mark Doss (NY Bar 5277462)
  Madison Heights, MI 48071             INTERNATIONAL REFUGEE
  (248) 894-6197                          ASSISTANCE PROJECT
  norayoukhana@gmail.com                Urban Justice Center
                                        40 Rector St., 9th Floor
  María Martínez Sánchez (NM Bar126375) New York, NY 10006
  ACLU OF NEW MEXICO                    (646) 602-5600
  1410 Coal Ave. SW                     lfinkbeiner@refugeerights.org
  Albuquerque, NM 87102
  msanchez@aclu-nm.org

                       Attorneys for All Petitioners and Plaintiffs

                                          9
Case 2:17-cv-11910-MAG-DRG ECF No. 468 filed 10/26/18   PageID.12775   Page 10 of 11




   William W. Swor (P21215)
   WILLIAM W. SWOR
   & ASSOCIATES
   1120 Ford Building
   615 Griswold Street
   Detroit, MI 48226
   wwswor@sworlaw.com

   Attorney for Petitioner/Plaintiff Usama Hamama

   Dated: October 26, 2018




                                        10
Case 2:17-cv-11910-MAG-DRG ECF No. 468 filed 10/26/18         PageID.12776    Page 11 of 11



                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 26, 2018, I electronically filed the foregoing

   papers with the Clerk of the Court using the ECF system which will send

   notification of such filing to all ECF filers of record.



                                     By: /s/Kimberly L. Scott
                                     Kimberly L. Scott (P69706)
                                     Cooperating Attorneys, ACLU Fund of Michigan
                                     MILLER, CANFIELD, PADDOCK
                                       & STONE, PLC
                                     101 N. Main St., 7th Floor
                                     Ann Arbor, MI 48104
                                     (734) 668-7696
                                     scott@millercanfield.com
Case 2:17-cv-11910-MAG-DRG ECF No. 468-1 filed 10/26/18    PageID.12777   Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

   USAMA J. HAMAMA, et al.,
   Petitioners and Plaintiffs,             Case No. 17-cv-11910

   v.                                      Hon. Mark A. Goldsmith
                                           Mag. David R. Grand
   REBECCA ADDUCCI, et al.,
   Respondents and Defendants.             Class Action

                            INDEX OF EXHIBITS
                TO PETITIONER/PLAINTIFF' REPLY IN SUPPORT
                        OF MOTION FOR SANCTIONS

    Exhibit A      Respondent Department of Homeland Security’s Supplemental
                   Second Responses to Petitioners/Plaintiff Anwar Hamad’s
                   Interrogatories


    Exhibit B      Email from J. Schultz dated December 27, 2017 re “Bernacke
                   Draft decl. response 12222017 FINAL”
Case 2:17-cv-11910-MAG-DRG ECF No. 468-2 filed 10/26/18   PageID.12778   Page 1 of 5
                        HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                Case 2:17-cv-11910-MAG-DRG ECF No. 468-2 filed 10/26/18   PageID.12779   Page 2 of 5




Message
From:           Schultz, John A [/o=irmmail/ou=mbx servers - nyc/cn=recipients/cn=jaschult]
on behalf of    Schultz, John A
Sent:           12/27/2017 4:18:46 PM
To:             Lieberman, Joan S [/o=IRMMAIL/ou=MBX Servers - COW/cn=Recipients/cn=jslieber]
Subject:        RE: Bernacke Draft decl. response 12222017 Final




I think you are fine Joan---




                           LW', ACC
BACKGROUND:




                               LW', ACC
John A Schultz Jr.
Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
immigration and Customs Enforcement
500 1211' Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 4974344 (mobile)
John.a.schultz t@ice.dhs.gov




                                                               ICE - 0296035
                     HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                             Case 2:17-cv-11910-MAG-DRG ECF No. 468-2 filed 10/26/18   PageID.12780   Page 3 of 5




From: Lieberman, Joan S
Sent: Wednesday, December 27, 2017 9:21 AM
To: Schultz, John A
Subject: FW: Bernacke Draft decl. response 12222017 Final

Here is what was filed with the court,

From: Meymarian, Maryellen
Sent: Friday, December 22, 2017 4:39 PM
To: Lieberman, Joan S
Subject: FW: Bernacke Draft decl. response 12222017 Final

Already signed.


Maryellen Meymarian
Associate Legal Advisor
Enforcement and Removal Operations Law Division
Office of the Principal Legal Advisor
DHS U.S. Immigration and Customs Enforcement
(202) 732-5319 (office)
(202) 760-1064 (cell)
Maryellen.Meymarian(ice.dhs.gov

*** Warning *** Attorney/Client Privilege *** Attorney Work Product *** This document contains
confidential and/or sensitive attorney/client privileged information or attorney work product and is not for
release, review, retransmission, dissemination or use by anyone other than the intended recipient. Please notify
the sender if this E-mail has been misdirected and immediately destroy all originals and copies. Any disclosure
of this document must be approved by the Office of the Principal Legal Advisor, U.S. Immigration & Customs
Enforcement. This document is for INTERNAL GOVERNMENT USE ONLY. FOIA exempt under 5 U.S.C.
552(0(5).

Sent with Bla.ckBerry Work
(www.blackberry. corn)

From: Bernacke, Michael V <Michael,V..Bemacke(alice.dhs.goy>
Date: Friday, Dec 22, 2017, 4:05 PM
To: Thacker, Kathleen <Kathleen.Thacker@,ice.dhs.gov>, Meymarian, Maryellen <Maryellen.Meymarianikice.dhs.gov>
Subject: RE: Bernacke Draft decl. response 12222017 Final

Noticed something and made an edit::




                              DP, ACC
From: Thacker, Kathleen
Sent: Friday, December 22, 2017 3:43 PM
To: Bernacke, Michael V; Meymarian, Maryellen
Subject: RE: Bernacke Draft deck response 12222017 Final




                                                            ICE - 0296036
                            HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                             Case 2:17-cv-11910-MAG-DRG ECF No. 468-2 filed 10/26/18   PageID.12781   Page 4 of 5




Thank you so much Michael! Have a great holiday.

Kind regards,

Kathleen Thacker Associate Legal Advisor
District Court Litigation Division
Office of the Principal Legal Advisor
U.S. Immigration and Customs Enforcement
U.S. Department of Homeland Security
Direct: (202) 732-3386
Cell: (202) 841-1192
Fax: (202) 732-5346


                           .......
               anij (7ustoilIs.
                  10weentent

Attorney/Client Privilege ***Attorney Work Product
This document contains confidential and/or sensitive attorney/client privileged information or attorney work product and. is not for release., review,
retransmission, dissemination or use by anyone other than the intended recipient. Please notify the sender if this email has been misdirected and
immediately destroy all originals and copies. Any disclosure of this document must be approved by the Office of the Principal Legal Advisor, U.S. Immigration
  Customs Enforcement. 'Fhis document is for INTERNA.L GOVERNMENT USE ONLY. FOIA. exempt under 5 U.S,C. § 552(b)(5).




From: Bernacke, Michael V
Sent: Friday, December 22, 2017 3:43 PM
To: Meymarian, Maryellen
Cc: Thacker, Kathleen
Subject: RE: Bernacke Draft decl. response 12222017 Final

Attached, thanks.

From: Meymarian, Maryellen
Sent: Friday, December 22, 2017 3:39 PM
To: Bernacke, Michael V
Cc: Thacker, Kathleen
Subject: Fill: Bernacke Draft decl. response 12222017 Final

Michael

Please just copy Kathleen Thacker on your signed version.                                           am trying to get out of here myself.

Thanks

Maryellen Meym.arian
Associate Legal Advisor
Enforcement and Removal Operations Law Division
Office of the Principal Legal Advisor
DHS U.S. Immigration and Customs Enforcement
(202) 732-5319 (office)
(202) 760-1064 (cell)
Niarvell.e.n.Mevignarianraice.dhs.gov

*** Warning *** Attorney/Client Privilege ***Attorney Work Product *** This document contains confidential and/or sensitive
attorney/client privileged information or attorney work product and is not for release, review, retransmission, dissemination or use by
anyone other than the intended recipient. Please notify the sender if this E-mail has been misdirected and immediately destroy all
originals and copies. Any disclosure of this document must be approved by the Office of the Principal Legal Advisor, U.S.




                                                                            ICE - 0296037
                        HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                            Case 2:17-cv-11910-MAG-DRG ECF No. 468-2 filed 10/26/18   PageID.12782   Page 5 of 5




Immigration & Customs Enforcement. This document isfor INTERNAL GOVERNMENT USE ONLY. FOL4 exempt under 5 U.S.C.
552(b)(5).


From: Meymarian, Maryellen
Sent: Friday, December 22, 2017 3:16 PM
To: Bernacke, Michael V
Subject: Bernacke Draft decl. response 12222017 Final

Please sign and send back PDF.

Have a great holiday.




                                                           ICE - 0296038
Case 2:17-cv-11910-MAG-DRG ECF No. 468-3 filed 10/26/18   PageID.12783   Page 1 of
                                     10
Case 2:17-cv-11910-MAG-DRG ECF No. 468-3 filed 10/26/18        PageID.12784    Page 2 of
                                     10
                  HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 USAMA JAMIL HAMAMA, et al.,

        Petitioners and Plaintiffs,
                                                    Case No. 2:17-cv-11910
  v.                                                Hon. Mark A. Goldsmith
                                                    Mag. David R. Grand
 REBECCA ADDUCCI, et al.,
                                                    Class Action
        Respondents and Respondents.



          RESPONDENT/DEFENDANT U.S. DEPARTMENT OF
   HOMELAND SECURITY'S SECOND SUPPLEMENTAL RESPONSES TO
   PETITIONER/PLAINTIFF ANWAR HAMAD'S INTERROGATORIES TO
                RESPONDENT KIRSTJEN NIELSEN

                        I.         PRELIMINARY STATEMENT

       All information contained herein is based solely upon such information and
evidence as is available and known to Respondent U.S. Department of Homeland
Security ("DHS") upon information and belief at this time. Consistent with Fed. R.
Civ. P. 26(e), Respondent DHS will amend any and all responses herein if additional
facts are ascertained. The responses herein are made in a good faith effort to supply as
much information as is known to Respondent DHS at this time, consistent with the
positions set forth in the Joint Statement of Issues, ECF No. 235. Pursuant to this
Court's Order, ECF No. 412, DHS will supplement these responses with any new
information 3 days before any evidentiary hearing scheduled by the Court.

                             II.    GENERAL OBJECTIONS

       1.   DHS objects to the requests that impose or seek to impose any
requirement or discovery obligation greater than or different from those under the
Federal Rules of Civil Procedure and the applicable Local Rules and Orders of the
Court.


                                               1
Case 2:17-cv-11910-MAG-DRG ECF No. 468-3 filed 10/26/18         PageID.12785     Page 3 of
                                     10
                   HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY


        2.     DHS objects to the requests to the extent they seek disclosure of
 information protected under the attorney-client privilege, deliberative process privilege,
 law enforcement privilege, attorney work-product doctrine, or any other applicable
 privilege or immunity. Should any such disclosure by DHS occur, it is inadvertent and
 shall not constitute a waiver of any privilege or immunity.

       3.     DHS reserves all objections as to the competence, relevance, materiality,
 admissibility, or privileged status of any information provided in response to these
 requests, unless DHS specifically states otherwise.

        4.    DHS preserves all objections set forth in the Supplemental Responses to
 Petitioners/Plaintiffs Anwar Hamad's Interrogatories to Respondent Kirstjen Nielsen,
 but responds pursuant to the Court order, ECF No. 412, as follows.



       1.    Explain your understanding of the process by which Respondents seek and
             the GOI determines whether to allow the repatriation of an Iraqi National,
             including:
             a.    Describing each step of the process of obtaining travel documents
                   or authorization for repatriation, from start to finish, both by
                   Respondents and, to Respondents' knowledge, by the GOI;
             b.    Identifying each document used as part of the process of obtaining
                   travel documents or authorization for repatriation, either by the
                   Respondents or by the GOI;
             c.    Describing how the process of obtaining travel documents or
                   authorization for repatriation, including but not limited to the
                   outcomes of that process, is affected by an Iraqi National's
                   expressed desire (written or verbal) to return or expressed desire
                   (written or verbal) not to return to Iraq;
             d.    Describing your understanding of the process and criteria the GOI
                   employs to determine whether or not an Iraqi National qualifies as a
                   "voluntary removal," as the term is used in Interrogatory—First Set
                   No. 1, DHS's Second Supplemental Responses ("the Embassy can
                   issue travel documents for voluntary removals, but Baghdad will
                   approve travel documents required for other Iraqi Nationals"), for
                   whom the Embassy can issue travel documents;
             e.    Describing each and every step taken by Respondents and by
                   "Baghdad," as that term is used in Interrogatory-First Set No. 1,
                   DHS's Second Supplemental Responses, to process travel
                   document requests for Iraqi Nationals who do not qualify as
                                                2
Case 2:17-cv-11910-MAG-DRG ECF No. 468-3 filed 10/26/18          PageID.12786     Page 4 of
                                     10
                   HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY


                    "voluntary removals," including the names and job titles of all
                    persons involved both from the U.S. government and the GOI;
              f.    Describing the potential outcomes for the process of obtaining
                    travel documents (e.g., issuance of a passport, laissez passer, or
                    other document, or denial on what bases);
              g.    Describing the potential outcomes for the process of obtaining
                    authorization for repatriation;
              h.    Describing the remaining steps in the removal process after the
                    travel document or repatriation processes have reached an outcome,
                    both if the document/authorization is granted and if denied.

  RESPONSE:

        Respondent ICE is the component agency of DHS with responsibility for the
 repatriation of Iraqi Nationals. Accordingly, DHS incorporates and relies on all ICE
 responses on this topic. For responses where DHS has additional or different
 information than what was provided by ICE, DHS is providing that information as set
 forth below.

       l a. DHS lacks information sufficient to respond to the details of the repatriation
 process for Iraqi Nationals and defers to ICE regarding such details. Upon information
 and belief, DHS understands that Iraq has agreed in principle to repatriate Class Members
 and that requests for repatriation of Class Members could be coordinated by ICE
 Enforcement and Removal Operations ("ERO") through the Government of Iraq.

       As of June 26, 2017, DHS understood that the Government of Iraq: (1) would
 accept for repatriation those Iraqi Nationals whose citizenship has been confirmed; (2)
 criminals with completed sentences; (3) Iraqi Nationals with removal orders; and (4) for
 criminals, Iraqi Nationals whose criminal convictions is other than for illegal entry into
 the United States.

       As of December 6, 2017, DHS understood that the Government of Iraq: (1) would
 issue visas in small groups after verifying Iraqi citizenship; (2) wanted to prioritize
 removal of criminal Iraqi Nationals; (3) would require proof of completion of criminal
 sentences for Iraqi criminal aliens with completed sentences; (4) wished to prioritize non-
 immigration-related criminal Iraqi Nationals; and (5) may have difficulty in accepting
 individuals with failed asylum claims.

       As of January 9, 2018, DHS understood that the Government of Iraq: (1) would
 cooperate with DHS regarding removals and wanted to expedite removals; (2) needed
 criminal history for removal of criminal aliens; (3) needed proof of Iraqi citizenship; (4)
                                                3
Case 2:17-cv-11910-MAG-DRG ECF No. 468-3 filed 10/26/18           PageID.12787     Page 5 of
                                     10
                   HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY


would not require Iraqi Nationals to sign a form; and (5) that the Embassy can issue
travel documents for voluntary removals, but Baghdad will approve travel documents
required for other Iraqi Nationals.

      Since January 2018, DHS has not directly engaged in discussions with the
Government of Iraq regarding repatriation of Iraqi Nationals and defers to ICE for
current information.

       lb. DHS lacks information sufficient to respond regarding "each document
used as part of the process of obtaining travel documents or authorization for
repatriation, either by the Respondents or by the GOI." ICE is the component agency of
DHS with responsibility for repatriation of Iraqi Nationals. DHS incorporates by
reference its response to Interrogatory No. 1a, specifically, that the Government of Iraq
would require proof of Iraqi citizenship and criminal history information.

        lc. DHS lacks information sufficient to respond regarding "how the process
 of obtaining travel documents or authorization for repatriation, including but not
 limited to the outcomes of that process, is affected by an Iraqi National's expressed
 desire (written or verbal) to return or expressed desire (written or verbal) not to return
 to Iraq." ICE is the component agency of DHS with responsibility for repatriation of
 Iraqi Nationals. DHS incorporates by reference its response to Interrogatory No. 1 a,
 specifically, that the Embassy can issue travel documents for voluntary removals.

        1 d. DHS lacks information sufficient to respond regarding "the process and
 criteria the GOI employs to determine whether or not an Iraqi National qualifies as a
 `voluntary removal,' as the term is used in Interrogatory—First Set No. 1, DHS's
 Second Supplemental Responses ("the Embassy can issue travel documents for
 voluntary removals, but Baghdad will approve travel documents required for other
 Iraqi Nationals"), for whom the Embassy can issue travel documents." ICE is the
 component agency of DHS with responsibility for repatriation of Iraqi Nationals.
 Other than the information provided in the quoted language, and again in response to
 Interrogatory No. 1 a, above, DHS has no additional responsive information.

        1 e. DHS lacks information sufficient to respond regarding "each and every
 step taken by Respondents and by "Baghdad," as that term is used in Interrogatory-
 First Set No. 1, DHS's Second Supplemental Responses, to process travel document
 requests for Iraqi Nationals who do not qualify as "voluntary removals," including the
 names and job titles of all persons involved both from the U.S. government and the
 GOI." ICE is the component agency of DHS with responsibility for repatriation of
 Iraqi Nationals. Other than the information provided in the quoted language, and again

                                                 4
Case 2:17-cv-11910-MAG-DRG ECF No. 468-3 filed 10/26/18        PageID.12788      Page 6 of
                                     10
                   HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY


 in response to Interrogatory No. 1 a, above, DHS has no additional responsive
 information.

        1 f. DHS lacks information sufficient to respond regarding "the potential
 outcomes for the process of obtaining travel documents (e.g., issuance of a passport,
 laissez passer, or other document, or denial on what bases)." ICE is the component
 agency of DHS with responsibility for repatriation of Iraqi Nationals.

      1 g. DHS lacks information sufficient to respond regarding "the potential
 outcomes for the process of obtaining authorization for repatriation." ICE is the
 component agency of DHS with responsibility for repatriation of Iraqi Nationals.

        1h. DHS lacks information sufficient to respond regarding "the remaining
 steps in the removal process after the travel document or repatriation processes have
 reached an outcome, both if the document/authorization is granted and if denied." ICE
 is the component agency of DHS with responsibility for repatriation of Iraqi Nationals.


        2.   Describe all criteria known to you to be used by the GOI to determine
 what kind of travel document to issue for an Iraqi National: laissez passer (one-way
 travel document), Iraqi passport, or other specified document.

 RESPONSE:

       DHS lacks information sufficient to respond regarding "all criteria known to
 you to be used by the GOI to determine what kind of travel document to issue for an
 Iraqi National: laissez passer (one-way travel document), Iraqi passport, or other
 specified document." ICE is the component agency of DHS with responsibility for
 repatriation of Iraqi Nationals.



        3.     DHSHAMAMA000089 (in the version with redactions modified by the
 Court) states: "Note: DHS is working with Iraq and STATE to finalize a draft MOU on
 repatriations and the return of Iraqi nationals under final orders of removal."
               a.    Provide the date of the document provided as
                     DHSHAMAMA000089;
               b.    Identify each draft of the MOU;
               c.    Identify the finalized MOU; and
               d.    If the MOU was never finalized, describe the reasons why and the

                                                5
Case 2:17-cv-11910-MAG-DRG ECF No. 468-3 filed 10/26/18          PageID.12789     Page 7 of
                                     10
                   HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY


                     current status, if any, of discussions regarding the MOU.

  RESPONSE:

       3a. Respondent DHS avers that document DHSHAMAMA000089 is dated on or
 about November 27, 2017.

       3b. Respondent DHS does not have any draft or final versions of a MOU and is
 unaware of the existence of any draft or final MOU with Iraq related to repatriations
 and the return of Iraqi nationals under final orders of removal.

        3c-3d. DHS has no knowledge as to whether the referenced MOU was drafted or
 finalized, or the reasons why, or the current status, if any, of discussions regarding the
 referenced MOU and is unaware of the existence of any draft or final MOU with Iraq
 related to repatriation and the return of Iraqi nationals under final orders of removal.



         4.     Michael Bernacke, in his December 22, 2017 declaration, ECF 184-3, in
 6, 9, stated that the GOI had agreed to allow repatriations of Iraqi Nationals
 without travel documents, on the basis of an approved flight manifest for a charter
 flight, and John Schultz, in his declaration of July 20, 2017, ECF 81-4, ¶ 7, stated that 8
 Iraqi Nationals were repatriated on such a charter flight in April 2017:
                a.    Describe your understanding of the current status of the GOI
                      willingness to allow the repatriation of Iraqi Nationals without
                       travel documents;
                b.    Identify the basis of that understanding;
                c.    If there was a change from April 2017 to the present in the GOI
                      willingness to allow repatriations of Iraqi Nationals without travel
                      documents, describe the change and your understanding of its
                      cause.

 RESPONSE:

        In response to Petitioner/Plaintiff s Interrogatory Nos. 4a-4c, Respondent DHS
 has no responsive information. Since January 2018, DHS has not directly engaged in
 discussions with the Government of Iraq regarding repatriation of Iraqi Nationals and
 defers to ICE for current information.




                                                 6
Case 2:17-cv-11910-MAG-DRG ECF No. 468-3 filed 10/26/18       PageID.12790    Page 8 of
                                     10
                  HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY


        5.    In several responses to prior discovery requests, Respondents have
 referred to GOI "form[s]" related to travel documents.
              a.    Are the forms referred to in the three statements cited in the
                    footnote to this Interrogatory the same?
              b.    Are the referenced forms the document attached as Exhibit B?
              c.    If the referenced forms are not the document attached as Exhibit B,
                    identify each referenced form.
              d.    Identify each other GOI form you are aware is sometimes or
                    always used in the travel document or repatriation process.

 RESPONSE:

       In response to Petitioner/Plaintiff s Interrogatory Nos. 5a-5d, Respondent DHS
 has no responsive information. Respondent DHS notes that the reference to the
 DHS's Second Supplemental Responses reflects an understanding that no signature
 would be required on a form. Respondent DHS defers to Respondent ICE regarding
 the references to Respondent ICE's statements included in the referenced footnote.

       6.    Not applicable to DHS.
       7.    Not applicable to DHS.
       8.    Not applicable to DHS.
       9.    Not applicable to DHS.
       10.   In several documents, Respondents have stated that GOI travel document
             decisions for Iraqi Nationals who declined to sign a GOI form stating that
             they were willing to return to Iraq are "pending." Describe the following:
             a.    Your understanding of the steps in "different internal GOI
                   process," including the roles of each office, department,
                   organization, committee, etc., involved.
             b.    For each Iraqi National who declined to sign a GOI form stating
                   that they were willing to return to Iraq, state:
                   i.     each step that Respondents have taken in furtherance of their
                          request for travel documents or repatriation;
                   ii.    any updates or responses the GOI has provided to that
                          request, including who provided those responses, in what
                          form, to whom, and when; and
                   iii. the outcome (with date) or current status of the process.




                                               7
Case 2:17-cv-11910-MAG-DRG ECF No. 468-3 filed 10/26/18           PageID.12791     Page 9 of
                                     10
                   HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY


 RESPONSE:

      In response to Petitioner/Plaintiff s Interrogatory Nos. 10a-10b(i) — (iii),
  Respondent DHS DHS has no responsive information and notes that ICE is the
  component agency of DHS with responsibility for repatriation of Iraqi Nationals.

       11.    Not applicable to DHS.
       12.    Identify each document and witness Respondents will use at an
              evidentiary hearing, filing, or otherwise in this action to prove that, for
              Iraqi Nationals, there is a significant likelihood of removal in the
              reasonably foreseeable future.

 RESPONSE:

         DHS incorporates by reference the response of Respondent/Defendant ICE to
 this interrogatory. Specifically, DHS may rely on the testimony of John Schultz,
 Michael Bernacke, and James Maddox, as well as the exhibits attached to Petitioners'
 and Respondents' briefs on Petitioners' Renewed Motion for a Preliminary Injunction
 under Zadvydas and Petitioners' Motion for Sanctions; all travel document requests,
 cover letters, and travel documents, provided to Petitioners pursuant to ECF 316 and
 389; and all biweekly reports showing that Iraqi nationals have been removed. In
 addition, DHS may also rely on the following documents produced in discovery:
 DHSHAMAMA000001 — DHSHAMAMA000123. DHS reserves the right to identify
 additional witnesses and evidence and will supplement this interrogatory response no
 later than three days before any evidentiary hearing scheduled by the Court, pursuant to
 ECF No. 412.




                                                 8
Case 2:17-cv-11910-MAG-DRG ECF No. 468-3 filed 10/26/18         PageID.12792    Page 10 of
                                      10
                   HIGHLY CONFIDENTIAL - FOR ATTORNEYS' EYES ONLY


                                     VERIFICATION

       I, Matthew H. King declare under penalty of perjury:

       I am employed by the U.S. Department of Homeland Security, Office of
 International Affairs, as the Deputy Assistant Secretary, Office of International
 Engagement.

        I have read and know the contents of these responses. These responses were
 prepared after obtaining information available to DHS through its officers and
 employees and through its documents and records. These responses, subject to
 inadvertent and undiscovered errors, are based upon, and necessarily limited by, the
 records and information still in existence, able to be located, presently recollected, an
 thus far discovered in the course of preparing these responses. The responses regarding
 DHS are true and correct to the best of my knowledge, information, and belief.

 Executed on        5 OCT 2-01C



 Matthew H. King             .---
 Deputy Assistant Secretary
 Office of International Engagement
 U.S. Department of Homeland Security




                                                9
